         Case 7:17-cr-00506-NSR
Case 7-17-cr-00506-NSR-6        Document
                           Document      396 in
                                    389 Filed Filed
                                                NYSD07/27/21  Page 1 of 1Page 1 of 1
                                                       on 07/15/2021



                         /$:2)),&(2)$17+21<&(&877,
                                 %URDGZD\6XLWH
                                1HZ<RUN1HZ<RUN
                                   3KRQH  
                                    &HOO  
                                    )D[  
                                                          Deft's request to adjourn the in-
                                DQWKRQ\FHFXWWL#JPDLOFRP
                                                          person Sentencing from July 21, 2021
                                                          until Sept. 21, 2021 at 1:00 pm or,
                                                          alternatively, Sept. 24, 2021 at 10:30
                                       July 15, 2021
                                                          am is granted without objection by
                                                          the Gov't. Clerk of Court requested
     BY ECF                                               to terminate the motion (doc. 389).
     The Honorable Nelson S. Roman                        Dated: July 27, 2021
     The Hon. Charles L. Brieant Jr.
     Federal Building and United States Courthouse
     300 Quarropas St.
     White Plains, NY 10601-4150


                     Re: United States v. Markel Green; 17 Cr. 506 (NSR) -06

     Dear Judge Roman:

            I represent Markel Green in the above-referenced matter, having been appointed
     pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
     September 7, 2017. After months of negotiations, Mr. Green pleaded guilty on January 8,
     2020 to a two-count superseding information, which included his participation in a
     homicide that occurred on December 23, 2012. He faces a maximum sentence of 25 years’
     incarceration. Sentencing is presently scheduled for July 21 or 22, 2021.

            The purpose of this application is to respectfully request that the Court adjourn
     sentencing until after Labor Day. In light of the COVID-19 pandemic, our preparation for
     sentencing has been significantly impacted. As such, an adjournment is necessary. I have
     discussed this request with the Government and there is no objection.

            Thank you for your consideration.


                                                Respectfully submitted,

                                                        /s/

                                                Anthony Cecutti




                7/27/2021
